Citation Nr: 0908494	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  99-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a 10 percent evaluation under 38 C.F.R. § 
3.324 based upon multiple noncompensable service-connected 
disabilities.

2.  Entitlement to an increased disability rating for 
service-connected residuals of plantar warts on the feet, 
currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1988 to December 1996.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

Procedural history

The above-referenced August 1997 rating decision granted the 
Veteran's claim of entitlement to service connection for 
residuals of plantar warts on his feet; a noncompensable 
(zero percent) disability rating was assigned effective 
January 1, 1997.  Additionally, the August 1997 rating 
decision denied the Veteran's claim of entitlement to a 10 
percent evaluation based upon multiple, noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.  

In June 1998, the Veteran filed a notice of disagreement 
(NOD) with respect to the assigned disability rating for his 
plantar warts, and the RO's denial of his 38 C.F.R. § 3.324 
claim.  The Veteran subsequently perfected an appeal as to 
both issues.

The Board has remanded this case four times [November 2000, 
April 2003, June 2004, and April 2007] for procedural and 
evidentiary development.  The VA Appeals Management Center 
(AMC) most recently issued a supplemental statement of the 
case (SSOC) in October 2008 which denied the Veteran's 
claims.  
The Veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.



	(CONTINUED ON NEXT PAGE)




Remanded issue

The issue of entitlement to an increased disability rating 
for service-connected residuals of plantar warts on the feet 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a compensable service-connected disability, 
residuals of plantar warts on the feet, evaluated 10 percent 
disabling.


CONCLUSION OF LAW

There no longer exists a case or controversy as to the issue 
of the Veteran's entitlement to a compensable evaluation for 
multiple noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324.  Shoen v. Brown, 6 Vet. App. 
456, 457 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to a 10 percent evaluation under 38 C.F.R. § 
3.324 based upon multiple noncompensable service-connected 
disabilities.

The Veteran has claimed entitlement to a 10 percent 
evaluation under 38 C.F.R.       § 3.324 based upon multiple 
noncompensable service-connected disabilities.



Relevant law and regulations

Under 38 C.F.R. § 3.324, whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating. 

Analysis

In an October 2008 rating decision, the AMC increased the 
rating assigned for the Veteran's service-connected residuals 
of plantar warts to 10 percent disabling.  
As a result of this October 2008 rating decision, one of the 
Veteran's service-connected disabilities now has a 
compensable  rating.  [The Board notes that in addition to 
his plantar warts, the Veteran is currently service-connected 
for residuals of a right shoulder injury with arthritis, 
residuals of a right inguinal herniorrhaphy and laparoscopic 
surgery in the left inguinal area, and gastroesophageal 
reflux disease (GERD), each assigned a noncompensable 
rating.]
  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  In essence, a "case or 
controversy" involving a pending adverse determination to 
which the appellant has taken exception does not exist.  See 
Shoen v. Brown, 6 Vet. App. 456, 457 (1994) [quoting 
Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  The 
assignment of the 10 percent rating renders the Veteran's 
claim under 38 C.F.R. § 3.324 moot.  Accordingly, the Board 
is without jurisdiction to review the appeal with respect to 
this issue and the appeal must be dismissed.

Additional comment

It is the law, and not the facts, that is dispositive of the 
Veteran's claim under 38 C.F.R. § 3.324.  Therefore, the 
duties to notify and assist imposed by Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  Accordingly, any 
deficiency in VCAA notice (with respect to the 38 C.F.R. 
§ 3.324 claim only) is rendered moot by the AMC's October 
2008 assignment of a compensable disability rating for the 
Veteran's service-connected plantar warts.]


ORDER

The Veteran's claim for entitlement to a 10 percent 
evaluation based on multiple  noncompensable service-
connected disabilities is dismissed.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected residuals of plantar warts on the feet, 
currently rated 10 percent disabling.

The Veteran claims entitlement to an increased disability 
rating for his service-connected residuals of plantar wars on 
his feet. 

The Board regrets remanding this case a fifth time; however, 
such is necessary for proper procedural development of the 
Veteran's claim.

The Board's April 2007 Remand indicated that the Veteran had 
relocated, and it was unclear whether the Veteran received 
proper notice required by the VCAA.  
In that connection, the Board instructed the AMC to re-send 
VCAA notice to the Veteran's current address, and to 
reschedule the Veteran's VA examination.    

The Board notes that the Veteran was living in Ohio and moved 
to Connecticut prior to the April 2007 Board decision.  In 
Connecticut, the Veteran has lived at two different 
addresses.  The Veteran placed his current address [his 
second Connecticut address] atop a letter to the RO in 
February 2007, prior to the April 2007 Board Remand.  See the 
Veteran's February 8, 2007 letter to the RO.  Additionally, a 
copy of the April 2007 Board Remand was mailed to the Veteran 
at his second Connecticut address.  It is therefore clear 
that the Veteran's current address was of record before the 
AMC took any action pursuant to the April 2007 Board Remand.

On May 4, 2007, the AMC incorrectly sent a VCAA notice letter 
to the Veteran at his first Connecticut address.  Shortly 
thereafter, a May 30, 2007 letter from the AMC to the 
Veteran's first Connecticut address was returned by the 
Postal Service with a yellow "Return to Sender, 
Undeliverable as Addressed" sticker on the envelope.  
Likewise, the letter scheduling the Veteran's VA examination 
was also returned to the AMC by the Postal Service.  It 
appears that the Veteran did not report for the scheduled 
examination because the AMC sent notice letters to the wrong 
address.  

Subsequently, the AMC rescheduled the Veteran's VA 
examination, and sent notice of the examination date to the 
Veteran at his second [current] Connecticut address.  After 
receiving this notification, the Veteran attended his VA 
examination in August 2008.  

The AMC has complied with the Board's instructions with 
respect to rescheduling the Veteran's VA examination.  
Accordingly, no further evidentiary development is necessary.  
However, the AMC failed to send proper VCAA notice to the 
Veteran's current address.  The correspondence of record 
after the April 2007 Board decision suggests that the Veteran 
did not receive the VCAA notification letters that were sent 
to his first Connecticut address.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Because the AMC failed to comply 
with the Board's remand instructions, the case must be 
remanded so that additional development can be accomplished.

Accordingly, VCAA notice must be re-sent.


Accordingly, the case is REMANDED the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should furnish complete VCAA 
notice to the Veteran at his current 
address.  

2.  If it is deemed to be necessary based 
on the sate of the record, VBA should then 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


